Exhibit 10.22

COOPER-STANDARD HOLDINGS INC.

2011 OMNIBUS INCENTIVE PLAN

1. Purposes; History

 

  (a) The purpose of the Plan is to aid the Company and its Affiliates in
recruiting and retaining key employees and directors of outstanding ability and
to motivate such key employees and directors to exert their best efforts on
behalf of the Company and its Affiliates by providing incentives through the
granting of Awards. The Company expects that it will benefit from the added
interest which such key employees and directors will have in the welfare of the
Company as a result of their proprietary interest in the Company’s success.

 

  (b) Prior to the Effective Date, the Company had in effect the Amended and
Restated 2010 Cooper-Standard Holdings Inc. Management Incentive Plan (the
“Prior Plan”). Upon the Effective Date, this Plan amends, restates and replaces
the Prior Plan in full. Awards outstanding under the Prior Plan shall continue
to be outstanding but, upon the Effective Date, shall become subject to the
terms and conditions of this Plan.

2. Definitions

The following capitalized terms used in the Plan have the respective meanings
set forth in this Section:

Act: The Securities Exchange Act of 1934, as amended, or any successor thereto.

Affiliate: With respect to an entity, any entity directly or indirectly
controlling, controlled by, or under common control with, such first entity.

Agreement: The written agreement between the Company and a Participant
evidencing the grant of an Award and setting forth the terms and conditions
thereof.

Award: A grant of Options, Stock Appreciation Rights, Shares of Common Stock,
Restricted Stock, Restricted Stock Units, Restricted Preferred Stock, an
Incentive Award or any other type of award permitted under and granted pursuant
to the Plan.

Board: The Board of Directors of the Company.

Cause: Cause (i) in the case of a Participant whose employment with the Company
or an Affiliate is subject to the terms of an employment agreement between such
Participant and the Company or such Affiliate which includes a



--------------------------------------------------------------------------------

definition of “Cause”, shall have the meaning set forth in such employment
agreement during the period that such employment agreement remains in effect;
and (ii) in all other cases, shall mean (1) the Participant’s willful failure to
perform duties or directives which is not cured following written notice,
(2) the Participant’s commission of a (x) felony or (y) crime involving moral
turpitude, (3) the Participant’s willful malfeasance or misconduct which is
demonstrably injurious to the Company or its Affiliates, or (4) material breach
by the Participant of the restrictive covenants, including, without limitation,
any non-compete, non-solicitation or confidentiality provisions to which the
Participant is bound.

Change of Control: The occurrence of any of the following events after the
Effective Date: (i) the sale or disposition, in one or a series of related
transactions, of all or substantially all of the assets of the Company to any
“person” or “group” (as such terms are defined in Sections 13(d)(3) and 14(d)(2)
of the Act) or (ii) any person or group is or becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Act), directly or indirectly, of
greater than or equal to 50% of the total voting power of the voting stock of
the Company, including by way of merger, consolidation or otherwise.

Notwithstanding anything in the Plan or an applicable Agreement, if an Award is
considered deferred compensation subject to the provisions of Code Section 409A,
and if the payment of compensation under such Award would be triggered upon an
event that otherwise would constitute a “Change of Control” but that would not
constitute a change of control for purposes of Code Section 409A, then such
event shall not constitute a “Change of Control” for purposes of the payment
provisions of such Award.

Notwithstanding the foregoing, a Change of Control shall not be deemed to have
occured as a result of (x) the Company’s emergence from Chapter 11 as
contemplated by the Plan of Reorganization, (y) the execution and delivery of
the Commitment Agreement or (z) the consummation of the transactions provided in
the Commitment Agreement and/or the Plan of Reorganization (or otherwise
contemplated by the Commitment Agreement and/or the Plan of Reorganization to
occur prior to or on or about the Emergence Date); provided that the foregoing
exception shall not apply if a Backstop Purchaser (A) entered into any written
shareholder or voting agreement (other than the Commitment Agreement, the
Ancillary Agreements or the Plan of Reorganization), (B) purchased or acquired
pre-petition claims with respect to the Senior Subordinated Notes (including the
purchase or acquisition of any such pre-petition claim held by any other
Backstop Purchaser or its affiliates, but excluding any purchase or acquisition
by a Backstop Purchaser or its affiliates in its broker/dealer, market making,
flow trading or other non-proprietary trading activities), or (C) assigned the
Commitment Agreement or its obligations thereunder pursuant to Section 12 of the
Commitment Agreement, in the case of each of clauses (A), (B) and (C), only if
such action resulted in such Backstop Purchaser having beneficial ownership of
greater than or equal to 50% of the total voting power of the Company’s voting
power upon emergence. For purposes of clarification, (i) neither (a) the

 

2



--------------------------------------------------------------------------------

agreements and arrangements involving Backstop Purchasers contemplated by the
Commitment Agreement or the Plan of Reorganization to occur or exist prior to,
on or about the Emergence Date nor (b) any agreements or arrangements by
Backstop Purchasers at any time prior to, on or after the Emergence Date to
dispose of any or all of their securities of the Company shall be taken into
account in determining whether such Backstop Purchasers constitute a “group” for
purposes of determining whether a Change of Control has occurred and (ii) the
acquisition by any person of any equity interest in the Company at any time
following the issuance of Backstop Purchaser Shares, Rights Offering Shares and
Warrants (including the Backstop Purchaser Warrants) pursuant to the Plan of
Reorganization (other than any acquisition from any Backstop Purchaser that is
agreed to between such Backstop Purchaser and its transferee or assignee and
consummated on or about the Emergence Date) shall not be deemed a transaction
provided for in the Commitment Agreement or the Plan of Reorganization.
Capitalized terms used in this paragraph and not defined in the Plan shall have
the meanings assigned to them in the Commitment Agreement.

Code: The Internal Revenue Code of 1986, as amended, and any successor thereto.
Reference in the Plan to any section of the Code shall be deemed to include any
regulations or other interpretive guidance under such section, and any
amendments or successor provisions to such section, regulations or guidance.

Commitment Agreement: The Commitment Agreement dated as of March 19, 2010 by and
between the Company and the Backstop Purchasers.

Committee: The Board or any committee to which the Board delegates duties and
powers hereunder; provided that, on and after the first day on which a
registration statement registering the Common Stock under Section 12 of the Act
becomes effective, such committee shall be comprised solely of at least two
directors, each of whom must qualify as an “outside director” within the meaning
of Code Section 162(m) and as a “non-employee” director within the meaning of
Rule 16b-3 promulgated under the Act.

Common Stock: The shares of common stock, par value $0.001 per share, of the
Company.

Company: Cooper-Standard Holdings Inc., a Delaware corporation.

Director: A member of the Board.

Disability: Disability means (i) in the case of a Participant whose employment
with the Company or an Affiliate is subject to the terms of an employment
agreement between such Participant and the Company or such Affiliate, which
employment agreement includes a definition of “Disability”, the term
“Disability” as used in this Plan or any Agreement shall have the meaning set
forth in such employment agreement during the period that such employment
agreement remains in effect; and (ii) in all other cases, the Participant
becomes physically or

 

3



--------------------------------------------------------------------------------

mentally incapacitated and is therefore unable for a period of six
(6) consecutive months or for an aggregate of nine (9) months in any twenty-four
(24) consecutive month period to perform the Participant’s duties (such
incapacity is hereinafter referred to as “Disability”). Any question as to the
existence of the Disability of the Participant as to which the Participant and
the Company cannot agree shall be determined in writing by a qualified
independent physician mutually acceptable to the Participant and the Company. If
the Participant and the Company cannot agree as to a qualified independent
physician, each shall appoint such a physician and those two physicians shall
select a third who shall make such determination in writing. The determination
of Disability made in writing to the Company and the Participant shall be final
and conclusive for all purposes of the Agreement.

Effective Date: The effective date of the Plan is January 1, 2011.

Emergence Date: The effective date of the Plan of Reorganization.

Employment: The term “Employment” as used herein shall be deemed to refer to a
Participant’s employment if the Participant is an employee of the Company or any
of its Affiliates or to a Participant’s services as a non-employee director, if
the Participant is a non-employee member of the Board. For the avoidance of
doubt, a Participant’s Employment shall be deemed to remain in effect so long as
the Participant is either an employee of the Company or any of its Affiliates or
a non-employee member of the Board.

Equity: The Common Stock, the Preferred Stock, and the Warrants.

Fair Market Value: On a given date, (i) the closing price of a Share on the date
in question (or, if there is no reported sale on such date, on the last
preceding date on which any reported sale occurred) on the principal stock
market or exchange on which the Shares are quoted or traded, (ii) if the Shares
are traded in an over-the-counter market, the last sales price (or, if there is
no last sales price reported, the average of the closing bid and asked prices)
for the Shares on the particular date, or on the last preceding date on which
there was a sale of Shares on that market, or (iii) if the Shares are not quoted
or traded on a stock market, exchange, or over-the-counter market, the Fair
Market Value of the Shares will be as determined in good faith by the Committee.

Future Grant: Awards that may be granted at any time after the Emergence Date in
accordance with the terms of the Plan.

Good Reason: Good Reason (i) in the case of a Participant whose employment with
the Company or an Affiliate is subject to the terms of an employment agreement
between such Participant and the Company or such Affiliate which employment
includes a definition of “Good Reason”, shall have the meaning set forth in such
employment agreement during the period that such employment agreement remains in
effect; and (ii) in all other cases, shall mean (1) a substantial

 

4



--------------------------------------------------------------------------------

diminution in the Participant’s position or duties; adverse change of reporting
lines; or assignment of duties materially inconsistent with the Participant’s
position; (2) any reduction in the Participant’s base salary or annual bonus
opportunity other than a reduction which is applied generally to other
similarly-situated employees in a similar manner; (3) any reduction in the
Participant’s long-term cash incentive compensation opportunities, other than
reductions generally affecting other employees participating in the applicable
long-term incentive compensation programs or arrangements; (4) the failure of
the Company or an Affiliate to pay the Participant any compensation or benefits
when due under any employment agreement between the Participant and the Company
or such Affiliate; (5) relocation of the Participant’s principal place of work
in excess of fifty (50) miles from the Participant’s then principal place of
work; or (6) any material breach by the Company or an Affiliate, as applicable,
of the terms of any employment agreement between the Participant and the Company
or such Affiliate; provided that none of the events described in (1) through
(6), above, shall constitute Good Reason unless the Company or its Affiliate, as
applicable, fails to cure such event within 10 calendar days after receipt from
the Participant of written notice of the event which constitutes Good Reason.

Incentive Award: The right to receive a cash payment to the extent Performance
Goals are achieved, including “Annual Incentive Awards” as described in
Section 10 and “Long-Term Incentive Awards” as described in Section 11.

Initial Grant: Awards granted on the Emergence Date in accordance with the terms
of the Plan.

Option: A non-qualified stock option granted pursuant to Section 6.

Option Price: The purchase price per Share of an Option, as determined pursuant
to Section 6(a).

Participant: With respect to the Initial Grant, a key employee of the Company or
its Affiliates, who received an Initial Grant. With respect to any Future Grant,
a key employee or director of the Company or its Affiliates who is selected by
the Committee to participate in the Plan.

Performance Goals: Any goals the Committee establishes that relate to one or
more of the following with respect to the Company or any one or more Affiliates
or other business units: net income; operating income; income from continuing
operations; net sales; cost of sales; revenue; gross income; earnings (including
before taxes, and/or interest and/or depreciation and amortization); net
earnings per share (including diluted earnings per share); price per share; cash
flow; net cash provided by operating activities; net cash provided by operating
activities less net cash used in investing activities; net operating profit;
pre-tax profit; ratio of debt to debt plus equity; return on stockholder equity;
total stockholder return; return on capital; return on assets; return on equity;
return on investment; return on revenues; operating working capital; working
capital as a percentage of net

 

5



--------------------------------------------------------------------------------

sales; cost of capital; average accounts receivable; economic value added;
performance value added; customer satisfaction; customer loyalty and/or
retention; employee safety; employee engagement; market share; system
reliability; cost structure reduction; regulatory outcomes; diversity; cost
savings; operating goals; operating margin; profit margin; sales performance;
and internal revenue growth. As to each Performance Goal, the Committee, in its
discretion, may exclude or include the effects of the following: (i) charges for
reorganizing and restructuring; (ii) discontinued operations; (iii) asset
write-downs; (iv) gains or losses on the disposition of a business or asset;
(v) changes in tax or accounting principles, regulations or laws; (vi) currency
fluctuations; (vii) mergers, acquisitions or dispositions; (viii) extraordinary,
unusual and/or non-recurring items of gain or loss that the Company identifies
in its audited financial statements, including notes to the financial
statements, or Management’s Discussion and Analysis section of the Company’s
annual report; and (ix) any other excluded item that the Committee designates
either at the time an Award is made or at any time thereafter; provided that, to
the extent Code Section 162(m) is applicable to an Award, the Committee’s
exercise of discretion shall be precluded to the extent required by Code
Section 162(m). In addition, in the case of Awards that the Committee determines
at the date of grant will not be considered “performance-based compensation”
under Code Section 162(m), the Committee may establish other Performance Goals
not listed in this Plan and may make any adjustments to such Performance Goals
as the Committee determines. Where applicable, the Performance Goals may be
expressed, without limitation, in terms of attaining a specified level of the
particular criterion or the attainment of an increase or decrease (expressed as
absolute numbers or a percentage) in the particular criterion or achievement in
relation to a peer group or other index. The Performance Goals may include a
threshold level of performance below which no payment will be made (or no
vesting will occur), levels of performance at which specified payments will be
paid (or specified vesting will occur), and a maximum level of performance above
which no additional payment will be made (or at which full vesting will occur).

Person: A “person”, as such term is used for purposes of Section 13(d) or 14(d)
of the Act (or any successor section thereto).

Plan: The Cooper-Standard Holdings Inc. 2011 Omnibus Incentive Plan.

Plan of Reorganization: The second amended Chapter 11 plan of reorganization, of
the Company confirmed by the United States Bankruptcy Court for the District of
Delaware effective as of May 27, 2011.

Preferred Stock: The shares of preferred stock, par value $0.001 per share, of
the Company designated as 7% Cumulative Participating Convertible Preferred
Stock in the Company’s Certificate of Designations for the 7% Cumulative
Participating Convertible Preferred Stock.

 

6



--------------------------------------------------------------------------------

Restricted Preferred Stock: The shares of Preferred Stock granted pursuant to
the Restricted Preferred Stock Awards.

Restricted Preferred Stock Awards: Awards of Restricted Preferred Stock granted
pursuant to Section 8.

Restricted Stock: The shares of Common Stock granted pursuant to the Restricted
Stock Awards.

Restricted Stock Awards: Awards of Restricted Stock granted pursuant to
Section 8.

Restricted Stock Unit: The right to receive cash and/or Shares of Common Stock
the value of which is equal to the Fair Market Value of one Share of Common
Stock, granted pursuant to Section 8.

Retirement: Termination of employment with the Company and its Affiliates
(without Cause) on or after (1) attainment of age 65 or (2) attainment of age 60
with five (5) years of service. For purposes hereof, “years of service” means
the employee’s total years of employment with the Company and any Affiliate,
including years of employment with an entity that is acquired by the Company
prior to such acquisition.

Rule 16b-3: Rule 16b-3 as promulgated by the United States Securities and
Exchange Commission under the Act.

Section 16 Participants: Participants who are subject to the provisions of
Section 16 of the Act.

Share: A share of Common Stock, Preferred Stock, Restricted Stock or Restricted
Preferred Stock, as applicable.

Stock Appreciation Right or SAR: The right of a Participant to receive cash,
and/or Shares with a Fair Market Value equal to the appreciation of the Fair
Market Value of a Share during a specified period of time, granted pursuant to
Section 7.

Warrants: Warrants to purchase shares of Common Stock having the terms as set
forth in the Warrant Agreement dated as of May 27, 2010 between the Company and
Computershare Inc. and Computershare Trust Company, N.A.

3. Shares Subject to the Plan

The total number of Shares which shall be issued under the Plan as the Initial
Grant is as follows: (1) 4% of the Common Stock (or 757,896 shares of Common
Stock, plus, subject to realized dilution on the Warrants, an additional 104,075
shares of Common Stock) to be granted as Restricted Stock; (2) 4% of the
Preferred Stock (convertible into 178,783 shares of Common Stock) to be granted
as Restricted Preferred Stock; and (3) 3% of the Equity (or

 

7



--------------------------------------------------------------------------------

702,509 shares of Common Stock, plus, subject to realized dilution on the
Warrants, an additional 78,057 shares of Common Stock) to be granted as Options.
The total number of Shares which may be issued under the Plan as the Future
Grant, to be issued incrementally, is 3% of the Equity (or 702,509 shares of
Common Stock, plus, subject to realized dilution on the Warrants, 78,057 shares
of Common Stock). The issuance of Shares or the payment of cash upon the
exercise of an Award (denominated in or that relates to Shares) or in
consideration of the cancellation or termination of an Award (denominated in or
that relates to Shares) shall reduce the total number of Shares available under
the Plan, as applicable. Shares which are subject to Awards which terminate or
lapse without the payment of consideration may be granted again under the Plan.

Subject to adjustment as provided in Section 12, to the extent Code
Section 162(m) is applicable, no Participant may be granted Awards that could
result in such Participant:

 

  (a) Receiving, during any fiscal year of the Company, Options for, and/or SARs
with respect to, more than 400,000 Shares;

 

  (b) Receiving, during any fiscal year of the Company, Awards of Restricted
Stock and/or Restricted Stock Units relating to more than 200,000 Shares;

 

  (c) receiving, with respect to Annual Incentive Award(s) granted in respect of
any single fiscal year of the Company, a cash payment (or a grant of Shares of
Common Stock, Restricted Stock or Restricted Stock Units having a Fair Market
Value at the time of grant) of more than $10,000,000;

 

  (d) receiving, with respect to Long-Term Incentive Award(s) granted in respect
of any period greater than one year, and which all have performance periods
ending in the same fiscal year, a cash payment (or a grant of Shares of Common
Stock, Restricted Stock or Restricted Stock Units having a Fair Market Value at
the time of grant) of more than $10,000,000.

In all cases, to the extent Code Section 162(m) is applicable, determinations
under this Section 3 should be made in a manner that is consistent with the
exemption for performance-based compensation that Code Section 162(m) provides.

4. Administration

 

  (a)

The Plan shall be administered by the Committee, which may delegate its duties
and powers in whole or in part to any subcommittee thereof; provided, however,
that, on and after the first day on which a registration statement registering
the Common Stock under Section 12 of the Act becomes effective, no such
delegation is permitted with respect to Awards made to Section 16 Participants
at the time any such delegated authority or responsibility is exercised unless
the delegation is to another committee of the Board consisting entirely of two
or more “non-employee directors” within the meaning of Rule 16b-3 promulgated
under the Exchange Act or does not relate to awards intended to qualify as
performance-based compensation under Code Section 162(m). The Committee is
authorized to interpret the Plan, to establish, amend and rescind any rules and
regulations

 

8



--------------------------------------------------------------------------------

 

relating to the Plan, and to make any other determinations that it deems
necessary or desirable for the administration of the Plan. The Committee may
correct any defect or supply any omission or reconcile any inconsistency in the
Plan in the manner and to the extent the Committee deems necessary or desirable.
The Committee shall have the full power and authority to establish the terms and
conditions of any Award consistent with the provisions of the Plan and to waive
any such terms and conditions at any time (including, without limitation,
accelerating or waiving any vesting conditions). Notwithstanding the foregoing,
no outstanding Award may be amended pursuant to this Section 4 without
compliance with Section 16(b).

 

  (b) The Committee shall require payment of any amount it may determine to be
necessary to withhold for federal, state, local or other taxes as a result of
the exercise, grant or vesting of an Award, and the Company shall have no
obligation to deliver Shares under an Award unless and until such amount is so
paid. Unless the Committee specifies in an Agreement or otherwise, the
Participant may elect to pay a portion or all of the minimum statutory required
withholding taxes by (a) delivery in Shares or (b) having Shares withheld by the
Company from any Shares that would have otherwise been received by the
Participant, in each case having a Fair Market Value equal to such withholding
tax amount.

5. Limitations

No Award may be granted under the Plan after the tenth anniversary of the
Effective Date, but Awards theretofore granted may extend beyond that date.

6. Terms and Conditions of Options

The Committee may grant Options to any Participant it selects. Options granted
under the Plan shall be subject to the following terms and conditions and to
such other terms and conditions, not inconsistent therewith, as the Committee
shall determine and set forth in an Agreement between the Company and the
Participant:

 

  (a) Option Price.

Initial Grant: The Option Price shall be the Fair Market Value of a Share on the
Emergence Date.

Future Grants: The Option Price shall be determined by the Committee, but shall
not be less than 100% of the Fair Market Value of a Share on the date the
applicable Option is granted.

No Option may be amended, and neither the Committee nor the Company may take any
other action the effect of which is, to reduce the Option Price other than
(i) adjustments made pursuant to Section 12 that do not constitute modifications
under Treasury Regulation §1.409A-1(b)(5)(v)(B), or (ii) in connection with a
transaction which is considered the grant of a new option for purposes of Code
Section 409A, provided that the new Option Price is not less than the Fair
Market Value of a Share on the new grant date.

 

9



--------------------------------------------------------------------------------

  (b) Vesting. Subject to Section 12(b), each Option shall become vested at such
times as may be designated by the Committee and set forth in the applicable
Agreement.

 

  (c) Exercisability. Options shall be exercisable at such time and upon such
terms and conditions as may be determined by the Committee and set forth in the
applicable Agreement, but in no event shall an Option be exercisable more than
ten years after the date it is granted.

 

  (d) Exercise of Options. Except as otherwise provided in the Plan or in an
Agreement, an Option may be exercised for all, or from time to time, any part,
of the Shares for which it is then exercisable. For purposes of this Section 6,
the exercise date of an Option shall be the later of the date a notice of
exercise is received by the Company and, if applicable, the date payment is
received by the Company pursuant to clauses (i), (ii), (iii), (iv) or (v) of the
following sentence. The Option Price for the Shares as to which an Option is
exercised shall be paid to the Company in full at the time of exercise at the
election of the Participant (i) in cash or its equivalent (e.g., by check),
(ii) to the extent permitted by the Committee, in Shares having a Fair Market
Value equal to the aggregate Option Price for the Shares being purchased and
satisfying such other requirements as may be imposed by the Committee; provided,
that such Shares are not subject to a security interest or pledge, (iii) partly
in cash and, to the extent permitted by the Committee, partly in such Shares,
(iv) if approved by the Committee and subject to such rules as the Committee
prescribes, by having the Company withhold a number of Shares otherwise
deliverable upon exercise of the Option having a Fair Market Value equal to the
aggregate Option Price for the Shares being purchased, or (v) if there is a
public market for the Shares at such time and if the Committee has authorized or
established any required plan or program, through the delivery of irrevocable
instructions to a broker to sell Shares obtained upon the exercise of the Option
and to deliver promptly to the Company an amount out of the proceeds of such
Sale equal to the aggregate Option Price for the Shares being purchased. No
Participant shall have any rights to dividends or other rights of a shareholder
with respect to Shares subject to an Option until the Participant has given
written notice of exercise of the Option, paid in full for such Shares and, if
applicable, has satisfied any other conditions imposed by the Committee pursuant
to the Plan.

 

  (e) Attestation. Wherever in this Plan or any Agreement a Participant is
permitted to pay the Option Price of an Option or taxes relating to the exercise
of an Option by delivering Shares, the Participant may, subject to procedures
satisfactory to the Committee, satisfy such delivery requirement by presenting
proof of beneficial ownership of such Shares, in which case the Company shall
treat the Option as exercised without further payment and shall withhold such
number of Shares from the Shares acquired by the exercise of the Option.

 

10



--------------------------------------------------------------------------------

7. Stock Appreciation Rights.

The Committee may grant SARs to any Participant it selects. Subject to the terms
of this Plan, the Committee will determine all terms and conditions of each SAR,
including but not limited to: (a) whether the SAR is granted independently of an
Option or relates to an Option; (b) the grant date, which may not be any day
prior to the date that the Committee approves the grant; (c) the number of
Shares to which the SAR relates; (d) the grant price, which may never be less
than the Fair Market Value of the Shares subject to the SAR as determined on the
date of grant; (e) the terms and conditions of exercise or maturity, including
vesting; (f) the term, provided that an SAR must terminate no later than ten
(10) years after the date of grant; and (g) whether the SAR will be settled in
cash, Shares or a combination thereof. If an SAR is granted in relation to an
Option, then unless otherwise determined by the Committee, the SAR shall be
exercisable or shall mature at the same time or times, on the same conditions
and to the extent and in the proportion, that the related Option is exercisable
and may be exercised or mature for all or part of the Shares subject to the
related Option. Upon exercise of any number of SARs, the number of Shares
subject to the related Option shall be reduced accordingly and such Option may
not be exercised with respect to that number of Shares. The exercise of any
number of Options that relate to an SAR shall likewise result in an equivalent
reduction in the number of Shares covered by the related SAR.

No SAR may be amended, and neither the Committee nor the Company may take any
other action the effect of which is, to reduce the grant price of an SAR other
than (i) adjustments made pursuant to Section 12 that do not constitute
modifications under Treasury Regulation §1.409A-1(b)(5)(v)(B), or (ii) in
connection with a transaction which is considered the grant of a new SAR for
purposes of Code Section 409A, provided that the new grant price is not less
than the Fair Market Value of a Share on the new grant date.

8. Restricted Stock Awards, Restricted Preferred Stock Awards and Restricted
Stock Units

 

  (a) Grant. As part of the Initial Grant, the Committee shall grant Restricted
Stock Awards and Restricted Preferred Stock Awards to any Participant it
selects, which shall be evidenced by an Agreement between the Company and the
Participant. In addition, subject to the provisions of the Plan, the Committee
may determine to whom and when any Future Grants of Restricted Stock Awards,
Restricted Preferred Stock Awards and/or Restricted Stock Units will be made,
which shall be evidenced by an Agreement between the Company and the
Participant. Each Agreement shall contain such restrictions, terms and
conditions as the Committee may, in its discretion, determine and (without
limiting the generality of the foregoing) such Agreement may require that an
appropriate legend be placed on Share certificates. Awards of Restricted Stock,
Restricted Preferred Stock and Restricted Stock Units shall be subject to the
terms and provisions set forth below in this Section 8.

 

  (b)

Rights of Participant. A stock certificate or certificates with respect to the
Shares of Restricted Stock or Restricted Preferred Stock shall be issued in the
name of the Participant as soon as reasonably practicable after the Award is
granted provided that the Participant has executed an Agreement evidencing the
Award,

 

11



--------------------------------------------------------------------------------

 

the appropriate blank stock powers and, in the discretion of the Committee, an
escrow agreement and any other documents which the Committee may require as a
condition to the issuance of such Shares; provided that the Committee may
determine instead that such Shares shall be evidenced by book-entry
registration. If a Restricted Stock Unit is settled in Shares, a stock
certificate or certificates with respect to such Shares shall be issued in the
name of the Participant as soon as reasonably practicable after, and to the
extent of, such settlement. If a Participant shall fail to execute the Agreement
evidencing a Restricted Stock Award, Restricted Preferred Stock Award or
Restricted Stock Unit, or any documents which the Committee may require within
the time period prescribed by the Committee at the time the Award is granted,
the Award shall be null and void. At the discretion of the Committee, any
certificates issued in connection with a Restricted Stock Award, Preferred
Restricted Stock Award or settlement of a Restricted Stock Unit shall be
deposited together with the stock powers with an escrow agent (which may be the
Company) designated by the Committee. Unless the Committee determines otherwise
and as set forth in the applicable Agreement, upon delivery of the certificates
to the escrow agent or the book-entry registration, as applicable, the
Participant shall have all of the rights of a stockholder with respect to such
Shares, including the right to vote the Shares and subject to Section 8(e), to
receive all dividends or other distributions paid or made with respect to such
Shares.

 

  (c) Non-transferability. Until all restrictions upon the Shares of Restricted
Stock or Restricted Preferred Stock or Restricted Stock Units awarded to a
Participant shall have lapsed in the manner set forth in Section 8(d), such
Shares or such Restricted Stock Unit, as applicable, shall not be sold,
transferred or otherwise disposed of and shall not be pledged or otherwise
hypothecated.

 

  (d) Lapse of Restrictions. Except as set forth in Section 12(b), restrictions
upon Shares of Restricted Stock or Restricted Preferred Stock or upon Restricted
Stock Units awarded hereunder shall lapse at such time or times and on such
terms and conditions as the Committee may determine. The applicable Agreement
shall set forth any such restrictions.

 

  (e) Treatment of Dividends. The payment to the Participant of any dividends or
distributions declared or paid on such Shares of Restricted Stock or Restricted
Preferred Stock, or on Shares of Common Stock underlying a Restricted Stock
Unit, awarded to the Participant shall be deferred until the lapsing of the
restrictions imposed upon such Shares or the settlement of such Restricted Stock
Unit, as applicable. Any such deferred dividends or distributions may be
credited during the deferral period with interest at a rate per annum as the
Committee, in its discretion, may determine. Payment of any such deferred
dividends or distributions, together with any interest accrued thereon, shall be
made upon the lapsing of the restrictions imposed on such Shares or the
settlement of such Restricted Stock Units and any such deferred dividends or
distributions (together with any interest accrued thereon) shall be forfeited
upon the forfeiture of such Shares or such Restricted Stock Units.

 

12



--------------------------------------------------------------------------------

9. Other Stock-Based Awards.

Subject to the terms of this Plan, the Committee may grant to Participants other
types of Awards, which may be denominated or payable in, valued in whole or in
part by reference to, or otherwise based on, Shares, either alone or in addition
to or in conjunction with other Awards, and payable in Shares or in cash.
Without limitation, such Award may include the issuance of unrestricted Shares,
which may be awarded in payment of director fees, in lieu of cash compensation,
in exchange for cancellation of a compensation right, as a bonus, or upon the
attainment of Performance Goals or otherwise, or rights to acquire Shares from
the Company; provided that no more than an aggregate of 35,000 Shares may be
issued pursuant to Awards made under this Section 9. The Committee shall
determine all terms and conditions of the Award, including but not limited to,
the time or times at which such Awards shall be made, and the number of Shares
to be granted pursuant to such Awards or to which such Award shall relate;
provided that any Award that provides for purchase rights shall be priced at no
less than 100% of the Fair Market Value of the underlying Shares on the grant
date of the Award.

10. Annual Incentive Awards

Subject to the terms of this Plan, the Committee will determine all terms and
conditions of an Annual Incentive Award, including but not limited to the
Performance Goals, performance period, the potential amount payable, the type of
payment, and the timing of payment, subject to the following: (a) the Committee
must require that payment of all or any portion of the amount subject to the
Annual Incentive Award is contingent on the achievement or partial achievement
of one or more Performance Goals during the period the Committee specifies,
although the Committee may specify that all or a portion of the Performance
Goals subject to an Award are deemed achieved upon a Participant’s death,
Disability or a Change of Control or, in the case of Awards that at the date of
grant the Committee determines will not be considered performance-based
compensation under Code Section 162(m) or to which the Committee determines Code
Section 162(m) is inapplicable, retirement (as defined by the Committee) or such
other circumstances as the Committee may specify; (b) the performance period
must relate to a period of at least one fiscal year of the Company except that,
if the Award is made at the time of commencement of employment with the Company
or on the occasion of a promotion, then the Award may relate to a period shorter
than one fiscal year; and (c) payment will be in cash except to the extent that
the Committee determines that payment will be made in the form of a grant of
Shares of Common Stock, Restricted Stock or Restricted Stock Units, either on a
mandatory basis or at the election of the Participant, having a Fair Market
Value at the time of grant equal to the amount payable with respect to the
Annual Incentive Award; provided, that any such determination by the Committee
or election by the Participant must be made in accordance with the requirements
of Code Section 409A.

11. Long-Term Incentive Awards

Subject to the terms of this Plan, the Committee will determine all terms and
conditions of a Long-Term Incentive Award, including but not limited to the
Performance Goals, performance period, the potential amount payable, the type of
payment, and the timing of payment, subject to the following: (a) the Committee
must require that payment of all or any portion of the amount subject to the
Long-Term Incentive Award is contingent on the achievement or partial
achievement of one or more Performance Goals during the period the

 

13



--------------------------------------------------------------------------------

Committee specifies, although the Committee may specify that all or a portion of
the Performance Goals subject to an Award are deemed achieved upon a
Participant’s death, Disability or a Change of Control or, in the case of Awards
that at the date of grant the Committee determines will not be considered
performance-based compensation under Code Section 162(m) or to which the
Committee determines Code Section 162(m) is inapplicable, retirement (as defined
by the Committee) or such other circumstances as the Committee may specify;
(b) the performance period must relate to a period of more than one fiscal year
of the Company except that, if the Award is made at the time of commencement of
employment with the Company or on the occasion of a promotion, then the Award
may relate to a shorter period; and (c) payment will be in cash except to the
extent that the Committee determines that payment will be made in the form of a
grant of Shares of Common Stock, Restricted Stock or Restricted Stock Units,
either on a mandatory basis or at the election of the Participant, having a Fair
Market Value at the time of grant equal to the amount payable with respect to
the Long-Term Incentive Award; provided, that any such determination by the
Committee or election by the Participant must be made in accordance with the
requirements of Code Section 409A.

12. Adjustments Upon Certain Events

Notwithstanding any other provisions in the Plan to the contrary, the following
provisions shall apply to all Equity Awards granted under the Plan:

 

  (a) Generally. In the event of any change in the outstanding Shares after the
Effective Date by reason of any Share dividend or split, reorganization,
recapitalization, merger, consolidation, spin-off, combination, combination or
transaction or exchange of Shares or other corporate exchange, or any
distribution to shareholders of Shares other than regular cash dividends, or any
other transaction which in the judgment of the Board necessitates an adjustment
to prevent dilution or enlargement of the benefits or potential benefits
intended to be made under the Plan, the Committee shall make such substitution
or adjustment, in such manner as it deems equitable, as to (i) the number or
kind of Shares or other securities issued or reserved for issuance pursuant to
the Plan or pursuant to outstanding Awards, (ii) the Option Price or grant price
and/or (iii) any other affected terms of such Awards.

Unless the Committee determines otherwise, any such adjustment to an Award that
is exempt from Code Section 409A shall be made in a manner that permits the
Award to continue to be so exempt, and any adjustment to an Award that is
subject to Code Section 409A shall be made in a manner that complies with the
provisions thereof. Further, the number of Shares subject to any Award payable
or denominated in Shares must always be a whole number. Notwithstanding the
foregoing, in the case of a stock dividend (other than a stock dividend declared
in lieu of an ordinary cash dividend) or subdivision or combination of the
Shares (including a reverse stock split), if no action is taken by the Board or
Committee, adjustments contemplated by this subsection that are proportionate
shall nevertheless automatically be made as of the date of such stock dividend
or subdivision or combination of the Shares.

 

14



--------------------------------------------------------------------------------

  (b) Change of Control.

(i) Initial Grant Awards. In the event of a Change of Control after the
Effective Date, 50% of the then unvested portion of all outstanding Initial
Grant Awards shall vest (and any restrictions thereon shall lapse). The
remaining outstanding Initial Grant Awards shall vest (and any restrictions
thereon shall lapse) in accordance with their terms; provided however, that upon
a termination of a Participant’s Employment by the Company and its Affiliates
without Cause or by the Participant for Good Reason within two years after such
Change of Control, the remaining outstanding Initial Grant Awards shall vest
(and any restrictions thereon shall lapse) with respect to the remaining
outstanding Shares of such Initial Grant Awards. Notwithstanding the foregoing,
the Committee may place additional restrictions upon certain Initial Grant
Awards in the applicable Agreement.

(ii) Future Grant Awards. For all outstanding Future Grant Awards, any
acceleration in connection with a Change of Control shall be determined by the
Committee and set forth in each Agreement.

(iii) Awards Generally. If and to the extent determined by the Committee in the
applicable Agreement or otherwise, any outstanding Awards then held by
Participants which are unexercisable or otherwise unvested or subject to lapse
restrictions may be deemed exercisable or otherwise vested or no longer subject
to lapse restrictions, as the case may be, as of immediately prior to a Change
of Control and the Committee may, but shall not be obligated to, with respect to
some or all of the outstanding Awards (A) cancel such Awards for fair value (as
determined in the sole discretion of the Committee) which, in the case of
Options, may equal the excess, if any, of the value of the consideration to be
paid in the Change of Control transaction to holders of the same number of
Shares subject to such Options (or, if no consideration is paid in any such
transaction, the Fair Market Value of the Shares subject to such Options) over
the aggregate exercise price of such Options or (B) provide for the issuance of
substitute Awards that will substantially preserve the otherwise applicable
terms of any affected Awards previously granted hereunder as determined by the
Committee in its sole discretion or (C) provide that for a period of at least 15
days prior to the Change of Control, any such Options shall be exercisable as to
all shares subject thereto and that upon the occurrence of the Change of
Control, such Options shall terminate and be of no further force and effect.

13. No Right to Employment or Awards

The granting of an Award under the Plan shall impose no obligation on the
Company or any Affiliate to continue the Employment of a Participant and shall
not lessen or affect the Company’s or Affiliate’s right to terminate the
Employment of such Participant. No Participant or other Person shall have any
claim to be granted any Award, and there is no obligation for uniformity of
treatment of Participants, or holders or beneficiaries of Awards. The terms and
conditions of Awards and the Committee’s determinations and interpretations with
respect thereto need not be the same with respect to each Participant (whether
or not such Participants are similarly situated).

 

15



--------------------------------------------------------------------------------

14. Successors and Assigns

The Plan shall be binding on all successors and assigns of the Company and a
Participant, including without limitation, the estate of such Participant and
the executor, administrator, beneficiary or trustee of such estate, or any
receiver or trustee in bankruptcy or representative of the Participant’s
creditors.

15. Nontransferability of Awards

Unless otherwise determined by the Committee, an Award shall not be transferable
or assignable by the Participant otherwise than by will or by the laws of
descent and distribution. An Award exercisable after the death of a Participant
may be exercised by the legatees, personal representatives or distributees of
the Participant in accordance with the terms of such Award.

16. Amendments and Termination

 

  (a) Authority to Amend or Terminate. The Board may amend, alter or discontinue
the Plan, but no amendment, alteration or discontinuation shall be made,
(i) without the approval of the shareholders of the Company, if such action
would (except as is provided in Section 12 of the Plan), increase the total
number of Shares reserved for the purposes of the Plan or (ii) without the
consent of a Participant, if such action would diminish any of the rights of the
Participant under any Award theretofore granted to such Participant under the
Plan; provided, however, that the Board may amend the Plan in such manner as it
deems necessary to permit the granting of Awards meeting the requirements of the
Code or other applicable laws. Notwithstanding the foregoing, the Board may not
amend the provisions of Sections 6 and 7 that restrict the repricing of Options
and SARs.

 

  (b) Survival of Authority and Awards. To the extent provided in the Plan, the
authority of (i) the Committee to amend, alter, adjust, suspend, discontinue or
terminate any Award, waive any conditions or restrictions with respect to any
Award, and otherwise administer the Plan and any Award and (ii) the Board or
Committee to amend the Plan, shall extend beyond the date of the Plan’s
termination. Termination of the Plan shall not affect the rights of Participants
with respect to Awards previously granted to them, and all unexpired Awards
shall continue in force and effect after termination of the Plan except as they
may lapse or be terminated by their own terms and conditions.

17. International Participants

With respect to Participants who reside or work outside the United States of
America, the Committee may, in its sole discretion, amend the terms of the Plan
or Awards (including granting restricted stock units payable in cash or stock,
in lieu of restricted stock) with respect to such Participants in order to
conform such terms to the requirements of local law or to address local tax,
securities or legal concerns.

 

16



--------------------------------------------------------------------------------

18. Choice of Law; Severability

The Plan shall be governed by and construed in accordance with the laws of the
State of Delaware without regard to conflicts of laws.

If any provision of the Plan or any Agreement or any Award (a) is or becomes or
is deemed to be invalid, illegal or unenforceable in any jurisdiction, or as to
any Person or Award, or (b) would disqualify the Plan, any Agreement or any
Award under any law deemed applicable by the Committee, then such provision
shall be construed or deemed amended to conform to applicable laws, or if it
cannot be so construed or deemed amended without, in the determination of the
Committee, materially altering the intent of the Plan, such Agreement or such
Award, such provision shall be stricken as to such jurisdiction, Person or
Award, and the remainder of the Plan, such Agreement and such Award shall remain
in full force and effect.

19. No Guarantee of Tax Treatment

Notwithstanding any provisions of the Plan, the Company does not guarantee to
any Participant or any other Person with an interest in an Award that (a) any
Award intended to be exempt from Code Section 409A shall be so exempt, (b) any
Award intended to comply with Code Section 409A shall so comply, (c) any Award
shall otherwise receive a specific tax treatment under any other applicable tax
law. However, in the event it shall be determined that any Initial Grant is
subject to the 20% tax imposed by Code Section 409A, the Company shall, within
thirty days of the imposition of such tax, fully reimburse the Participant for
the additional tax of 20%, interest and penalties imposed in connection
therewith, levied on the Participant with respect to such Award under Code
Section 409A (the “Gross Up Payment”) as well as for any other tax, including
income and withholding taxes, levied on the Participant with respect to the
Gross Up Payment.

20. General Restrictions

Notwithstanding any other provision of the Plan, the granting of Awards under
the Plan and the issuance of Shares in connection with such Awards, shall be
subject to all applicable laws, rules and regulations, and to such approvals by
any governmental agencies or national securities exchanges as may be required,
and the Company shall have no liability to deliver any Shares under the Plan or
make any payment unless such delivery or payment would comply with all
applicable laws and the applicable requirements of any securities exchange or
similar entity.

21. Committee

No member of the Committee shall be liable for any action, failure to act,
determination or interpretation made in good faith with respect to the Plan or
any transaction hereunder. The Company hereby agrees to indemnify each member of
the Committee, and each officer or member of any other committee to whom a
delegation under Section 4 has been made, for all costs and expenses and, to the
extent permitted by applicable law, any liability incurred in

 

17



--------------------------------------------------------------------------------

connection with defending against, responding to, negotiating for the settlement
of or otherwise dealing with any claim, cause of action or dispute of any kind
arising in connection with any actions in administering the Plan or in
authorizing or denying authorization to any transaction hereunder.

22. Effectiveness of the Plan

The Plan shall be effective as of the Effective Date.

 

18